DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an exchange with Dr. Linda Gont on Thursday June 3rd, 2021.
Amend the most recent claim set as follows:
1.	(Currently amended)	A method of identifying an atherectomy plaque mass within a vessel, the method comprising:
inserting an atherectomy device into a vessel, the device applying a circumferential radial force within the vessel;
flushing the vessel with a fluid to clear blood from the vessel;
imaging the cleared vessel with a sensor of the device to create an image; 
identifying in the image first and second dark crescent-shaped structures created by the fluid, each of the first and second dark crescent-shaped structures extending radially and continuously from a central circumferential dark portion; 
determining a position of a plaque mass within the vessel relative to the device by identifying a light amorphous structure in the image that is positioned 
orienting a cutter of the atherectomy catheter towards the determined position of the plaque mass such that the cutter is positioned between tips of the first and second dark crescent-shaped structures; and
activating the cutter to remove the plaque mass.
2. (Previously Presented) The method of claim 1, wherein imaging the vessel with a sensor of the device comprises imaging the vessel with an optical coherence tomography sensor.  
3. (Previously Presented) The method of claim 1, wherein the sensor is attached to the device.  
4. (Cancelled)  
5. (Previously Presented) The method of claim 1, wherein determining a position of a plaque mass is further based upon an orientation of the identified crescent-shaped structures.  
6. (Previously Presented) The method of claim 5, wherein determining a position of the plaque mass comprises identifying a location between the first and second dark crescent-shaped structures in which tips of the first and second dark crescent-shaped structures point towards one another.  
7. (Previously Presented) The method of claim 1, further comprising rotating the sensor to obtain the image.
8.	(Cancelled)

9.	(Currently amended)	A method of identifying an atherectomy plaque mass within a vessel, the method comprising:
inserting an atherectomy device into a vessel, the device applying a circumferential radial force within the vessel;
flushing the vessel with a fluid to clear blood from the vessel;
imaging the vessel with a sensor of the device to create an image; 

determining a position of a plaque mass within the vessel relative to the device by identifying an amorphous structure in the image that is positioned circumferentially between the identified first and second crescent-shaped structures in which the radial outermost tips of the first and second crescent-shaped structures point towards one another; 
orienting a cutter of the atherectomy catheter towards the determined position of the plaque mass such that the cutter is positioned between the tips of the first and second crescent-shaped structures; and
activating the cutter to remove the plaque mass.
10. (Previously Presented) The method of claim 9, wherein imaging the vessel with a sensor of the device comprises imaging the vessel with an optical coherence tomography sensor.  
11. (Previously Presented) The method of claim 9, wherein the sensor is attached to the device.  
12. (Previously Presented) The method of claim 9, further comprising rotating the sensor to obtain the image.
13.	(Cancelled)
14.	(Currently amended)	A method of identifying an atherectomy plaque mass within a vessel, the method comprising:
inserting an atherectomy device into a vessel, the device applying a circumferential radial force within the vessel;
flushing the vessel with a fluid to clear blood from the vessel;
imaging the vessel with a sensor of the device to create an image; 

identifying in the image first and second crescent-shaped structures created by the fluid, each of the first and second crescent-shaped structures extending radially and continuously from a central circumferential portion; 

orienting a cutter of the atherectomy catheter towards the determined position of the plaque mass such that the cutter is positioned between tips of the first and second crescent-shaped structures; and
activating the cutter to remove the plaque mass.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The method of identifying an atherectomy plaque mass within a vessel in an image by using the tips of first and second crescent-shaped structures extending radially from a central portion, to orient a cutter that is used to remove the plaque mass, is not disclosed in the prior art and would not have been obvious to one having ordinary skill.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason M Ip whose telephone number is (571)270-5387.  The examiner can normally be reached on Monday - Friday 9a-5p PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON M IP/
Primary Examiner
Art Unit 3793